DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6-8 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by US 3096560 (Liebig).
Regarding claim 1, ‘560 discloses: A woven fabric (fig. 7) having a pleat (multiple ‘pleats’ seen clearly in fig. 7), wherein the pleat is in a state in which a mountain part and a valley part are formed alternately and repeatedly on bath the front and back sides of a textile and the mountain parts of the front side of the textile are the valley parts on the back side of the textile (shown in annotated figure below):

    PNG
    media_image1.png
    395
    661
    media_image1.png
    Greyscale



 the pleat having a height of 2 to 10 times an average diameter of a yarn arranged in the same direction as the pleat (the pleats’ 15 total height dimension shown in fig. 7 inherently includes the diameter of at least one warp yarn/the thickness of the pleat direction of the base fabric in addition to the height of the pleat 15 above the base fabric shown in fig. 7; close inspection of fig. 7 does show the pleat total height dimension being about 4X the average yarn diameter which is within and discloses the range claimed).
	Regarding claims 2-4, ‘560 discloses: 100% of the yarn used as DACRON® which is polyester that is inherently “inelastic” disclosing claims 2-4.
	Regarding claims 6-8, ‘560 discloses: woven tubular fabric/substrate (fig. 7) used in medical/vascular/blood vessel applications (entire document). 
Claim(s) 9 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by US 2021/0007838 (Tanaka et al.).
Regarding claim 9, ‘838 discloses: A method for manufacturing a woven fabric (figs 1 and 2), comprising steps (a) to (d): (a) a step of using a yarn to be removed as part of warps or wefts and weaving a fabric while folding a yarn arranged in parallel with the yarn to be removed (“the crimp percentage of the warp yarn A can be increased, and by removal of the warp yarn B after weaving (par. 84, detailed description); crimp is equivalent to a fold or pleat as claimed.”, (b) a heat treatment step of setting a crimp of the folded yarn (multiple heat setting steps are disclosed for stabilizing the crimp/fold/pleat structure pars. 95 and 96, detailed description), (c) a step of removing the yarn to be removed after the step (b); (“removal of Sea component” is performed as a Post-weaving processing).

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3096560 (Liebig) in view of US 4652263 (Herweck et al.).
‘560 discloses claims listed above but does not teach the claimed fiber/filament dimensions.
Changes in Size/Proportion
In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.).
In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Here the claimed dimensions are not show to be critical nor an unexpected result therefore the claimed dimensions are not patentably distinct.
As further evidence, ‘263 teaches, “it is preferred to employ threads made of one or more yarns, each of which comprise intertwined and/or twisted fine fibers which have a diameter dimension less than about 15 microns, most preferably less than 7 microns. The small size of the fibers making up the yarns and threads is believed to be responsible in part for the outstanding patency of prosthetic devices made with tubes constructed in accordance with the invention (par. 12, description of the invention).”
Therefore it would have been obvious to one of ordinary skill in the art of vascular prosthetics prior to filing the invention to use small diameter fibers less than 7 microns that includes and overlaps the claimed range of fiber diameter establishing the clear case of prima facie obviousness and further because ‘263 explicitly teaches the use of such small fibers is responsible for outstanding patency of prosthetic devices produced by the teachings of ‘263.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0007838 (Tanaka et al.).
In the alternative to 102 rejection of claim 9 above, arguably although ‘838 does disclose all claimed method steps they are not explicitly disclosed in the same order.  The claimed order of processing in instant application is not shown to have any criticality nor unexpected results.
However the MPEP 2144.04 is clear:
C.Changes in Sequence of Adding Ingredients
Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In reBurhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In reGibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
Therefore it would have been obvious to one of ordinary skill in the art of vascular prosthetic devices prior to filing the invention to modify the processing order of steps taught by ‘838 as the MPEP clearly states the “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results”.  
Response to Arguments
Applicant's arguments filed 7/20/2022 have been fully considered but they are not persuasive. 
Newly added limitations result in a newly cited rejection above.
As shown in annotated figure above pleats do disclose all claimed limitations in claim 1.  Comments regarding “compression” on a mandrel are irrelevant and are not requirements of the claims at present.  The disclosure from the Leibig reference figure fully discloses claimed pleat limitations as addressed above.
Assertions regarding Herwick’s lack of pleats is irrelevant as the “pleats” are already fully disclosed by Liebig.  Herwick is cited as a reference only to teach the obviousness of modification of the fiber/filament dimensions.
No other argument or amendments are offered.  The rejection remains and is considered to be proper.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                                                  Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H MUROMOTO JR whose telephone number is (571)272-4991. The examiner can normally be reached M-Th 730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT H MUROMOTO JR/Primary Examiner, Art Unit 3732